 

 

Case 3:21-cr-00068-TJC-JRK Document 30 Filed 08/26/21 Page 1 of 2 PagelD 72

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CASE NO. 3:21-cr-68-TJC-JRK
Vv.
CARLOS ANDRES
PEDRAZA AVALOS
Counsel for Government: Counsel for Defendant:
Arnold B. Corsmeier Matthew Shirk

 

HONORABLE TIMOTHY J. CORRIGAN
UNITED STATES DISTRICT JUDGE

Courtroom Deputy: Marielena Diaz
Court Reporter: Shannon Bishop

U.S. Probation: Chavi Cheathan
Interpreter: Noemi Quich

 

CLERK’S MINUTES
PROCEEDINGS OF: SENTENCING

Plea previously accepted.
Defendant adjudged guilty on Count One of the Information.

Imprisonment: TIME SERVED PLUS SEVEN (7) DAYS, _
WITH A RELEASE DATE OF SEPTEMBER 2, 2021.

The Court makes the following recommendations to the Bureau of Prisons:
e none

Supervised Release: _NO SUPERVISION TO FOLLOW.

Special conditions of supervised release:
e none

 

 
 

 

Case 3:21-cr-00068-TJC-JRK Document 30 Filed 08/26/21 Page 2 of 2 PagelD 73

Defendant shall cooperate in the collection of DNA as directed by the probation
officer.

Special Assessment: $100.00 to be paid immediately.
Defendant advised of right to appeal and to counsel on appeal.

Defendant is remanded to the custody of the U.S. Marshal.

Date: August 26, 2021 Time: 3:11 p.m. — 3:19 p.m.

 
